DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4-5 are objected to because of the following informalities: the phrase “a value that is lower the flatter” is a fragment phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 recites the limitation "further in the past than the time" and “the time.” There is insufficient antecedent basis for this limitation in the claim. It is unclear what the phrase “the time” is referring to. Appropriate correction is required.
Claims 2 and 4-5 recites the limitation "a value that is lower the flatter." There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The term “further in the past than the time” in claims 1-5 is a relative term which renders the claim indefinite. The term “further in the past” is not defined by the claim, the specification does not Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-5 are directed to the abstract idea of mathematical relationships, formulas or equation and calculations. The present claims encompass a mathematical concepts preforming each of the limitations recited in the independent and dependent claims of pitch emphasis. The mere fact that a mathematical method may serve a technical purpose is not sufficient. The claims are to be functionally limited to the technical purpose. This can be achieved by establishing a real life application between the technical purpose and the mathematical method steps, for example, by specifying how the input and the output of the sequence of mathematical steps relate to the technical purpose so that the mathematical method is used in real life application to a technical effect. At present, no single claim on file establishes such a real life application between the currently claimed combinations of features and the technical purpose in the process of performing such expressive end-to-end pitch emphasis using the mathematical equations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-5 of Co Pending U.S. Application No. 17/053,711. Although the claims at issue are not identical, they are not patentably distinct from each other.

Present Application No. 17/053,698
Co Pending Application 17/053,711
Claims 2 and 4-5: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: a pitch enhancing unit that carries out the following as the pitch enhancement processing: obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time n by a number 



Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 3, 5 and 10 of Co Pending U.S. Application No. 17/053,681. Although the claims at issue are not identical, they are not patentably distinct from each other.

Present Application No. 17/053,698
Co Pending Application 17/053,681
Claims 1 and 3: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: a pitch enhancing unit that carries out the following as the pitch enhancement processing: for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, 





Allowable Subject Matter
Claims 1-5 would be allowable if the Applicant can overcome the 101 and 112 rejection set forth in the Office Action. Closest prior art:
Lee et al. (US 5,617,507) teaches a speech segment coding method for use with a speech synthesis system, where the method comprises the forming of wavelets by obtaining parameters which represent a spectral envelope in each analysis time interval. This is done by analyzing a periodic or quasi-periodic digital signal, such as voiced speech, with the spectrum estimation technique. An original signal is first deconvolved into an impulse response represented by the spectral envelope parameters and a periodic or quasiperiodic pitch pulse train signal having a nearly flat spectral envelope. An excitation signal obtained by appending zero-valued samples after a pitch pulse signal of one period obtained by segmenting the pitch pulse train signal period by period so that one pitch pulse is contained in each period and an ([Summary]).
Honda et al. (US 4,850,022) teaches the theory of the invention will be explained with reference to formulas. Letting a sample value of the speech waveform be noted by S(n) and a prediction coefficients obtained by a linear-prediction-analysis of the speech waveform by a(k) (k=1, 2, . . . p), a sample value e(n) of a prediction residual waveform is given by the following equation; EQU1 where a(0)=1. Since the residual waveform e(n) is one which is obtained by removing the spectrum envelope components from the speech waveform, that is, one obtained by removing the correlation between the sample values of the speech waveform, the residual waveform has a flat spectrum envelope and, in the case of voiced sound, has pitch period components of the speech. Thus, the characteristics of this residual waveform are idealized and expressed by the following pulse train; EQU2 where .delta.(n) is the Kronecker's delta function ([Theory of the Invention]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656